


110 HR 7041 IH: Laboratory Surge Capacity Preparedness

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7041
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Carney (for
			 himself, Mr. McIntyre,
			 Mr. Pallone,
			 Mr. Holden,
			 Mr. Bachus,
			 Mr. Butterfield,
			 Mr. Fattah,
			 Mr. Payne,
			 Ms. Schwartz,
			 Mr. Altmire,
			 Mr. Doyle, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of Homeland Security to award
		  grants on a competitive basis to regional biocontainment laboratories for
		  maintaining surge capacity that can be used to respond to acts of bioterrorism
		  or outbreaks of infectious diseases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Laboratory Surge Capacity Preparedness
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The Federal
			 Government, through grants provided by the National Institute of Allergy and
			 Infectious Diseases, has invested more than $250,000,000 in the construction of
			 regional biocontainment laboratories (RBLs), a network of 13 university-based
			 Biosafety Level 3 (BSL3) laboratories. Individual university grant recipients
			 have provided additional private matching funds to construct these
			 facilities.
			(2)These laboratories
			 were established to fulfill 2 functions essential to the Nation’s biodefense
			 strategy:
				(A)To support
			 research for the development of drugs, vaccines and diagnostics for emerging
			 infections and biological threats.
				(B)To provide surge
			 capacity in support of a public emergency response to acts of bioterrorism and
			 outbreaks of infectious disease.
				(3)While the Federal
			 Government has provided support for the construction of these facilities, it
			 has not to date provided the operational support required by these laboratories
			 to fulfill their Federal surge capacity mission.
			(4)Recent
			 bioterrorism exercises conducted by the Department of Homeland Security and the
			 Centers for Disease Control and Prevention have demonstrated that the Federal
			 Government may not have sufficient laboratory surge capacity to adequately
			 respond to a large scale bioterrorism event.
			(5)Once fully
			 operational, the network of RBLs will be able to collectively provide more than
			 52,000 square feet of laboratory space within a relatively short period of a
			 declared national bioterror or pandemic emergency.
			(6)In addition, the
			 RBL network will be able to collectively provide the services of nearly 500
			 trained personnel, of which more than 230 will have Department of Justice
			 clearance.
			(7)Each of the RBLs
			 has highly trained and specialized personnel capable of handling select agent
			 pathogens and conducting diagnostic testing, in a secure BSL3 setting that can
			 be locked down rapidly and discreetly during an act of
			 bioterrorism. Each facility can maintain chain of custody
			 requirements for specimen processing.
			(8)All of the RBL
			 facilities were designed with multiple laboratory suites, so that each can
			 handle multiple airborne pathogens simultaneously without the risk for
			 cross-contamination. Additionally, the RBLs can support critical threat
			 assessment research through the combined strengths of some of the world’s
			 leading bioterrorism research experts and the development of diverse animal
			 models.
			(9)The House Homeland
			 Security Appropriations Subcommittee recognized the multi-agency potential of
			 the RBLs by including report language in its fiscal year 2008 appropriations
			 bill calling on the Department of Homeland Security to leverage the
			 Federal investment in these facilities.
			(10)The Federal
			 Government, through the Department of Homeland Security, should provide funding
			 for the RBL network to preserve this critical homeland security asset and
			 ensure that the Nation has the surge capacity needed to adequately respond to
			 acts of bioterrorism and pandemics.
			3.Laboratory surge
			 capacity
			(a)GrantsThe
			 Secretary of Homeland Security shall award grants on a competitive basis to
			 regional biocontainment laboratories for maintaining surge capacity that can be
			 used to respond to acts of bioterrorism or outbreaks of infectious diseases.
			(b)AmountThe
			 Secretary shall base the amount of a grant under this section to a regional
			 biocontainment laboratory on the costs incurred by such laboratory that are
			 associated with the provision of surge capacity.
			(c)InspectionsThe
			 Secretary may award a grant to a regional biocontainment laboratory under this
			 section only if the laboratory agrees to allow the Secretary and other relevant
			 Federal agencies to inspect the facilities of the laboratory.
			(d)DefinitionsIn this section—
				(1)The term
			 regional biocontainment laboratory means any of the 13 regional
			 biocontainment laboratories funded through the National Institute of Allergy
			 and Infectious Diseases.
				(2)The term relevant Federal
			 agency means any Federal agency with a role in public emergency response
			 to acts of bioterrorism and outbreaks of infectious diseases.
				(3)The term
			 Secretary means the Secretary of Homeland Security.
				(e)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated—
				(1)$21,500,000 for
			 fiscal year 2009;
				(2)$23,500,000 in
			 fiscal year 2010; and
				(3)$26,000,000 in
			 fiscal year 2011.
				4.ReportingNot later than 6 months after the date of
			 the enactment of this Act, the Secretary of Homeland Security, in consultation
			 with the Secretary of Health and Human Services, shall report to the Congress
			 on—
			(1)activities
			 undertaken to integrate the network of regional biocontainment laboratories (as
			 defined in section 3(d)(1)) with the Center for Disease Control and
			 Prevention’s laboratory reponse network; and
			(2)the extent to which additional Biosafety
			 Level 3 (BSL3) laboratories are needed to fulfill the Nation’s laboratory surge
			 capacity needs.
			
